

102 S3472 IS: To increase the authorization of appropriations for the Keweenaw National Historical Park Advisory Commission.
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3472IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Peters (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo increase the authorization of appropriations for the Keweenaw National Historical Park Advisory Commission.1.Authorization of appropriations for Keweenaw National Historical Park Advisory CommissionSection 10(b) of Public Law 102–543 (16 U.S.C. 410yy–9(b)) is amended by striking $250,000 and inserting $1,000,000.